United States Court of Appeals
                     For the First Circuit


No. 15-2412

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           OSCAR NUÑEZ,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this    Court    issued   on   March   29,   2017   is
corrected as follows:

     On p.10, ll.7-8, the words "provided that its inferences from
that evidence" should be removed. The sentence, therefore, reads
as follows:

     "To sum up, a sentencing court may base its findings
entirely on circumstantial evidence."